Citation Nr: 0718155	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  99-04 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to August 
1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

In January 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the St. Petersburg RO.  A 
transcript of the hearing is of record.  At this time the 
veteran and his representative withdrew the following issues 
on appeal: entitlement to an increased rating for a post-
operative right knee condition with medial collateral laxity, 
entitlement to an increased rating for chronic lumbosacral 
strain, and entitlement to service connection for a right 
perirectal abscess.  Thus, these issues are no longer before 
the Board.


FINDINGS OF FACT

1.  The Veterans Claims Assistance Act has been satisfied 
with respect to the issue on appeal.

2.  The competent evidence of record does not indicate that 
the veteran's current tinnitus was caused or aggravated by 
his service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

The VCAA notice requirements in this appeal have been 
satisfied by virtue of letters sent to the veteran in 
December 2001 and May 2006.  These letters advised the 
veteran of the information necessary to substantiate his 
claim and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, the May 2006 letter expressly told the veteran to 
provide any relevant evidence in his possession, while the 
December 2001 letter implicitly told him to do so.  See 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).  A December 2006 letter notified the 
veteran of the information and evidence necessary to 
establish a disability rating and an effective date from 
which payment shall begin.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  
  
The Board notes that VCAA notice was not provided before the 
initial unfavorable agency of original jurisdiction decision 
on the veteran's claim for benefits.  See Pelegrini II, 
supra.  Notice, however, was legally impossible in the 
circumstances of this case, where the claim was initially 
adjudicated June 1999.  The appellant was subsequently 
provided with content-complying notice and proper VA process, 
as discussed above.  The information and evidence received 
after the initial adjudication was afforded proper subsequent 
VA process, as was evidence received after issuance of the 
development letter.  Furthermore, because the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim, any defect with respect to 
the timing of the notice is nonprejudicial. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains all available evidence pertinent to the 
claim, including service medical records, VA medical records, 
and VA examination reports from April 2001 and June 2001. 
Therefore, the duties to notify and assist having been met, 
the Board turns to the analysis of the veteran's claim on the 
merits.

Analysis

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for direct service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for a disease first diagnosed after service 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  To prevail on 
the issue of service connection there must be (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) evidence of a 
nexus between the in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In the case at hand, the veteran asserts that his tinnitus 
was caused by in-service acoustic trauma from working as a 
combat engineer.  As part of his duties, the veteran worked 
as a demolitions instructor.  He has been diagnosed with 
tinnitus.  However, the only nexus opinion of record, an 
April 2001 VA ear disease examination report and its June 
2001 follow-up, found it difficult to assign causality to the 
veteran's tinnitus. 

The April 2001 examination report noted that the veteran had 
surgery for a right ear stapedectomy in 1981 and that his 
medical history also contained a diagnosis of bilateral 
otosclerosis.  The examiner stated that the data from the 
1981 surgery showed that there was not a significant 
sensorineural hearing loss component to the veteran's hearing 
at the time.  The examiner noted that this information was 
from several years after the veteran's military service and 
did not seem to indicate that there was any sensorineural 
loss due to the veteran's military service.  The examiner 
noted that the hearing loss the veteran experienced due to 
his otosclerosis is a congenital process that would have 
occurred regardless of the veteran's occupation.  The 
examiner acknowledged that the veteran's work as a 
demolitions expert and instructor while in service was 
certainly a set-up for his having a sensorineural hearing 
loss due to his work exposure, but he found it difficult to 
be able to document this accurately with the information 
provided.  

The June 2001 follow-up to the VA examination report notes 
that the veteran was status post surgery for right 
stapedectomy. The examiner reviewed the nature of the hearing 
loss found during the April 2001 examination, both neurologic 
and conductive.  The veteran was unsure of when his hearing 
loss began, but he indicated it was roughly 15 to 20 years 
earlier.  (He had separated from service 26 years before.)  
The examiner noted that it would seem the veteran's tinnitus 
began well after his military service.  The examiner further 
noted that tinnitus is seen commonly with otosclerosis, which 
has been determined to be a major factor in the veteran's 
current hearing loss.  Furthermore, the veteran could recall 
no specific military event that produced the tinnitus.  
Because the examiner had been unable to find a connection 
between the veteran's hearing loss and military service in 
his April 2001 examination, he found it difficult to assign a 
connection between the veteran's tinnitus and service.

The Board finds this opinion to be highly probative to the 
issue at hand, as it was provided by a medical expert with 
the proper training to render the requested opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  This opinion 
is based on a review of the veteran's medical history and 
physical examination of the veteran.  The examiner thoroughly 
explained the rationale for his opinion; he considered the 
evidence that is in the veteran's favor and explained why he 
was unable to find a link between the veteran's tinnitus and 
his military service.  Moreover, the only contrary nexus 
opinion comes from the veteran himself.  As a layperson, 
however the veteran is not qualified to offer an opinion on a 
question of medical diagnosis or medical causation, and so 
his stated belief that his current tinnitus is related to his 
military service is lacking in probative value.  Therefore, 
in the absence of competent evidence linking the veteran's 
tinnitus to in-service noise exposure, service connection 
cannot be granted.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102.  The preponderance of the evidence is 
against the veteran's claims, and they must be denied.


ORDER

Entitlement to service connection for tinnitus is denied.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


